DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.
Claim Objections
Claim 16 objected to because of the following informalities:  
Claim 16 line 2, a colon “:” should be added after “further comprising”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2018/0225113 A1), hereinafter Hasegawa, in view of Miyakoshi et al. (US 2018/0250819 A1), hereinafter Miyakoshi.
Regarding claims 1, 18, and 19, Hasegawa teaches: 
A robot motion planning device (Fig. 1) comprising: 
a memory ([0050], “a memory like a RAM, a ROM, and the like”); and 
processing circuitry ([0050], “control device 40”) configured to: 
receive observation information obtained by observing at least part of a movable range of a robot ([0091], “the detection unit 42 acquires an image captured by the imaging unit 21 (step S100). In other words, the detection unit 42 refers to the parameters 44a so as to specify a position of the illumination unit 22, and delivers the position to the position control portion 43a.”); 
…
receive measurement information obtained by measuring a state of the robot ([0066], “the control unit 43 or the calculation unit 41 may acquire acting forces to the robots 1 to 3 in the sensor coordinate system on the basis of outputs from the force sensor P, and may convert the acting forces into forces acting on positions of the TCP in the robot coordinate system”); 
calculate a first difference corresponding to the first observation information ([0056], “a difference between the template data 44c and an image may be evaluated on the basis of a difference between grayscale values, and may be evaluated on the basis of a difference between features of the image (for example, gradients of the image).”; [0093], “The detection unit 42 refers to the template data 44c so as to compare a difference between the template data 44c and the image with a threshold value, and determines that detection of the target object is successful in a case where the difference is equal to or less than the threshold value.”), using the measurement information ([0057], “The detection unit 42 performs the template matching process by referring to parameters. In other words, various parameters 44a are stored in the ; and 
determine a motion plan of a force-controlled motion of the robot ([0096], “In a case where a step in which a control target is specified is a step related to the force control mode, the force control portion 43b refers to the force control parameters of the parameters 44a so as to acquire the force control coordinate system and the target force.”), based on … the first difference ([0094], “in a case where it is determined that detection of the target object is successful in step S105, the control unit 43 specifies a control target (step S110).”).
Yet, Hasegawa fails to specifically teach determine, in a case where first observation information is received, a first target position to which the robot is to make a motion, using an action- value function and the first observation information, the action-value function being a function of observation information and a position and being indicative of a value of a motion to be made by the robot; and determine a motion plan based on the first target position.
	However, in the same field of endeavor, Miyakoshi discloses determine, in a case where first observation information is received, a first target position to which the robot is to make a motion, using an action-value function and the first observation information (Figs. 7A, 7B, 7C, and 7D, [0083], “if the evaluation value V of the provisional motion points Pp(n) specifying the first motion line L1 exceeds the target evaluation value Vt (target approximate value), the controller 30 determines the collection of the provisional motion points Pp(n) specifying the first motion line L1”; [0081], “the controller 30 (corresponding to the point-group setting section 33) may change the positions of the provisional motion points Pp(n) specifying the first motion line L1 in the established tolerance region R.”), the action-value function being a function of observation information and a position and being indicative of a value of a motion to be made by the robot ([0083], “an evaluation value V is calculated for use in evaluating an approximation degree between a taught trajectory T and the first motion line L1 (step S19A). Specifically, the controller 30 calculates a correlation coefficient Cc between the coordinate points on the trajectory T and those on the first motion line L1... if the evaluation value V of the provisional motion points Pp(n) specifying the first motion line L1 exceeds the target evaluation value Vt (target approximate value), the controller 30 determines the collection of the provisional motion points Pp(n) specifying the first motion line L1, as being a motion-point group that is a collection of the motion points P(n) of the robot 20”); and determine a motion plan based on the first target position ([0083], “the controller 30 determines the collection of the provisional motion points Pp(n) specifying the first motion line L1, as being a motion-point group that is a collection of the motion points P(n) of the robot 20.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Hasegawa, in view of Miyakoshi, to determine a motion plan for the robot using an action-value function and a first observation information. This modification allows the robotic device to develop a motion plan that requires a minimum number of motion points on a path for the robot to follow without colliding with obstacles along the path.

Regarding claim 14, Hasegawa fails to specifically disclose the processing circuitry is configured to: acquire a first action-value function corresponding to the first observation information from the action-value function; and determine the first target position, using the first action-value function.
However, Miyakoshi discloses the processing circuitry is configured to: 
acquire a first action-value function corresponding to the first observation information from the action-value function ([0083], “an evaluation value V is calculated for use in evaluating an approximation degree between a taught trajectory T and the first motion line L1 (step S19A). Specifically, the controller 30 calculates a correlation coefficient Cc between the coordinate points on the trajectory T and those on the first motion line L1...); and 
determine the first target position, using the first action-value function ([0083], “if the evaluation value V of the provisional motion points Pp(n) specifying the first motion line L1 exceeds the target evaluation value Vt (target approximate value), the controller 30 determines the collection of the provisional motion points Pp(n) specifying the first motion line L1, as being a motion-point group that is a collection of the motion points P(n) of the robot 20”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Hasegawa, in view of Miyakoshi, to determine a motion plan for the robot using an action-value function and a first observation information. This modification allows the robotic device to develop a motion plan that requires a minimum number of motion points on a path for the robot to follow without colliding with obstacles along the path.

Regarding claim 16, Hasegawa further teaches a transmitter configured to transmit a control signal based on the motion plan to the robot ([0041], “the robots 1 to 3 are controlled by a control device 40. The control device 40 is communicably connected to the robots 1 to 3 via cables.”; [0051], “the detection unit 42 performs a process of detecting a target object, and the control unit 43 drives the arms of the robots 1 to 3.”). 

Allowable Subject Matter
Claim 2-13, 15, and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962.  The examiner can normally be reached on Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664